Case 2:19-md-02904-MCA-MAH Document 63 Filed 09/24/19 Page 1 of 6 PageID: 562



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

  IN RE: AMERICAN MEDICAL                           Civil Action No. 19-md-2904 (MCA)(MAH)
  COLLECTION AGENCY, INC.
  CUSTOMER DATA SECURITY BREACH
  LITIGATION                                         JOINT AGENDA and STATUS REPORT




        The parties submit the following Joint Agenda and Status Report:

        FACT SHEETS

        The parties believe that fact sheets would be inappropriate in this class action Multi-District

 Litigation.

        ENABLING ORDER

        The parties are open to the Court’s thoughts with respect to an Enabling Order.

        PRIVILEGE ISSUES

        Paragraph 5 of Plaintiffs’ proposed CMO-2 addressed privilege issues with respect to

 communications amongst counsel. Defendants agree with Paragraph 5 of Plaintiffs’ proposed

 CMO-2.

        DOCUMENT PRESERVATION

        The parties have assured each other that they are abiding by their respective obligations for

 preserving documents.

        ESI ISSUES

        The parties are discussing holding a meeting to discuss ESI issues and other discovery

 issues. Plaintiffs believe that an in-person Rule 26(f) and Local Rule 26.1 conference to discuss

 discovery issues, including ESI, as soon as practicable is necessary and appropriate. See

 Fed.R.Civ.P. 1. Defendants are willing to meet to discuss the entry of an ESI Protocol and
Case 2:19-md-02904-MCA-MAH Document 63 Filed 09/24/19 Page 2 of 6 PageID: 563



 Confidentiality Order, but believe it is premature to discuss a discovery plan until after

 consolidated amended complaints are filed and their motion(s) to dismiss are decided.

            DISCOVERY AND RELATED ACTIONS

            The parties agree that the preliminary housekeeping matters relating to discovery, such as

 a Confidentiality Order, ESI Protocol, and the like should be agreed upon and put in place as soon

 as practicable.

            Plaintiffs believe it would be helpful for the Court to appoint a Defendants’ Liaison to be

 the point person for communications with Defendants as a group. The parties have not yet met

 and conferred on this issue. Defendants believe that until the Court has ruled on the anticipated

 motion(s) to dismiss, it is premature to appoint Defense Liaison counsel, especially given the

 tracking case structure proposed by Plaintiffs. That said, Defendants are happy to meet and confer

 with Plaintiffs to determine whether there may be efficiencies that can be worked out between the

 parties.

            The parties agree that discovery from American Medical Collection Agency (“AMCA”),

 the entity at which the data breach at issue in this case occurred, should go forward during the

 pendency of Defendants’ motion(s) to dismiss, to the extent allowed by the bankruptcy court

 presiding over the AMCA bankruptcy pending in the White Plains office of the Southern District

 of New York, In re Retrieval-Masters Creditors Bureau, Inc. a/k/a American Medical Collection

 Agency, Case No. 19-23185 (RDD) (the “Bankruptcy Action”). Plaintiffs have served a subpoena

 on AMCA (the Debtor in the Bankruptcy Action) to obtain documents relevant to the data breach.

 Since the procedural posture of the AMCA bankruptcy is different than the litigation here, and

 much of the information relevant to the core issues in this case (including how the breach occurred)




                                                     2
Case 2:19-md-02904-MCA-MAH Document 63 Filed 09/24/19 Page 3 of 6 PageID: 564



 is in the possession of AMCA, the parties agree that it would be useful to jointly pursue discovery

 from AMCA with respect to the data breach while the motion(s) to dismiss are proceeding.

        The parties disagree as to what, if any, party discovery involving Plaintiffs and non-

 bankrupt Defendants should take place in advance of a decision on Defendants’ motion(s) to

 dismiss. Defendants believe that no such discovery in this action should go forward until after the

 Court rules on their motions to dismiss.    Plaintiffs believe that such discovery should proceed

 during the pendency of the motions to dismiss. The parties are continuing to discuss this issue.

        Annexed hereto as Exhibit A is a list of all related actions known to the parties. No

 discovery has gone forward in those related actions. In addition to the actions set forth in Exhibit

 A, there is also the Bankruptcy Action.

        SCHEDULING

        Plaintiffs propose to file their consolidated amended complaint(s) by November 15, 2019.

 As is more fully explained in their separate written statement, Plaintiffs are determining whether

 it will be simpler and more efficient to file a single master complaint that would include all

 Plaintiffs and all Defendants, to file separate complaints for each of their proposed tracks, or some

 other arrangement. Plaintiffs agree to alert Defendants as to which approach they intend to take

 by October 15, 2019 so that Defendants can develop an organized procedure for motion(s) to

 dismiss. Based upon the November 15, 2019 filing date, the parties propose the following schedule

 with respect to Defendants’ motion(s) to dismiss.

   Event                                              Date


   File motion(s) to dismiss                          January 15, 2020


   Respond to motion(s) to dismiss                    March 2, 2020


                                                  3
Case 2:19-md-02904-MCA-MAH Document 63 Filed 09/24/19 Page 4 of 6 PageID: 565




   Reply briefs                                       April 2, 2020


         PLAINTIFFS’ LEADERSHIP STRUCTURE

         On September 16, 2019, Interim Lead Counsel filed a leadership proposal with the Court.

 ECF No. 42.

         POTENTIAL FOR STATE COURT COORDINATION

         At least one MDL defendant has been sued in its home state by a putative class of in-state

 plaintiffs.   See Jacobson v. Quest Diagnostics Incorporated, No. CAM-L-002997-19 (N.J.

 Superior, Law Div.) (Polansky, J.). A non-MDL defendant entity, CBL Path, Inc. has been sued in

 its home state by a putative class of in-state plaintiffs. See Smahaj v. Retrieval-Masters Creditors

 Bureau, Inc., et al., No. 62076-2019 (N.Y. Supreme, Cty. Of Westchester). The putative class

 definitions in those cases overlap with class definitions in one or more actions in this MDL.

 Accordingly, the MDL Plaintiffs and the named Defendants agree that coordination between those

 state courts and this Court would be beneficial. See D.F. Herr, Annotated Manual for Complex

 Litigation § 20.31 (4th ed.) (discussing benefits of coordinating MDL proceedings with state court

 actions); cf. N.J. Courts, N.J. Multicounty Litig. Resource Book 15-16 (4th ed. Nov. 2014)

 (instructing New Jersey Multicounty Litigation (“MCL”) courts that coordination with federal

 courts is “vital,” and noting that “New Jersey MCL judges have found coordination with the

 designated MDL judge to be an effective means of avoiding duplication of efforts”).

         In Jacobson, Quest has apprised Judge Polansky of the existence of this MDL and the

 upcoming October 1, 2019 conference. In doing so, Quest successfully requested adjournment of

 a case management conference from September 23, 2019 until December 2, 2019 at 9 a.m.

 Presently, however, Quest’s responsive pleading is due on November 4, 2019, i.e., more than two


                                                  4
Case 2:19-md-02904-MCA-MAH Document 63 Filed 09/24/19 Page 5 of 6 PageID: 566



 months before a response to nearly identical New Jersey law claims in this Court (assuming this

 Court adopts the jointly proposed schedule set forth above).

        In Smahaj, the case has not yet been assigned a judge. However, CBL Path, Inc. has secured

 an extension of time to respond to the complaint and CBL Path’s responsive pleading is due on

 October 21, 2019, nearly three months before a response to nearly identical New York law claims

 in this Court (assuming this Court adopts the jointly proposed schedule set forth above).


  CARELLA, BYRNE, CECCHI,                            HOGAN LOVELLS
  OLSTEIN, BRODY & AGNELLO, P.C.                     Attorneys for Laboratory Corporation of
  Interim Lead Counsel for Plaintiffs                America Holdings and Laboratory Corporation
                                                     of America

  By:     James E. Cecchi                            By:    /s/ Allison Ryan
          JAMES E. CECCHI                                   ALLISON RYAN

                                                     BAKER HOSTETLER
                                                     Attorneys for Defendant Bio-Reference
                                                     Laboratories, Inc.


                                                     By:    /s/ Paul G. Karlsgodt
                                                            PAUL G. KARLSGODT

                                                     ALSTON & BIRD LLP
                                                     Attorneys for Defendants Optum360 Services,
                                                     Inc., Optum360, LLC, Optum, Inc., and
                                                     UnitedHealth Group Incorporated


                                                     By:    /s/ Reade W. Seligmann
                                                            READE W. SELIGMANN

                                                     SIDLEY AUSTIN LLP
                                                     Attorneys for Defendant Quest Diagnostics
                                                     Incorporated




                                                 5
Case 2:19-md-02904-MCA-MAH Document 63 Filed 09/24/19 Page 6 of 6 PageID: 567




                                          By:    /David H. Hoffman
                                                 DAVID H. HOFFMAN

                                          NELSON MULLINS RILEY &
                                          SCARBOROUGH, LLP
                                          Attorneys for CareCentrix, Inc.


                                          By:    /s/ William S. Brown
                                                 WILLIAM S. BROWN

                                          MINTZ, LEVIN, COHN, FERRIS,
                                          GLOVSKY and POPEO, P.C.
                                          Attorneys for Defendant Inform Diagnostics,
                                          Inc.


                                          By:    /s/ Kevin M. McGinty
                                                 KEVIN M. MCGINTY

                                          LEWIS BRISBOIS BISGAARD & SMITH
                                          LLP
                                          Attorneys for Defendants Sunrise Medical
                                          Laboratories, Inc., Clinical Pathology
                                          Laboratories, Inc. and non-MDL Defendant
                                          CBL Path, Inc.


                                          By:    /s/ Bradley Bartolomeo
                                                 BRADLEY BARTOLOMEO




                                      6
